Citation Nr: 1734136	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  12-33 491A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for erectile dysfunction.

2.  Entitlement to an initial increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	George Singley, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 and an August 2012 rating decisions of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue of entitlement to an initial increased rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On July 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal for an earlier effective for the grant of service connection for erectile dysfunction was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue earlier effective date for the grant of service connection for erectile dysfunction by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative. 
38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn his appeal for an earlier effective date for his service connected erectile dysfunction, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an earlier effective date for erectile dysfunction and the appeal as to this issue is therefore dismissed.


ORDER

The claim for an earlier effective date for the grant of service connection for erectile dysfunction is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the Veteran's December 2012 substantive appeal (VA form 9), he requested a Travel Board hearing at his local RO office.  The Board is aware of the Veteran's July, 21, 2017 request to withdraw his hearing for an erectile dysfunction claim; however, this request, specific to the erectile dysfunction claim, does not operate to withdraw his hearing on his claim for an initial increased rating in excess of 50 percent for PTSD.  Thus, the Travel Board hearing request of December 2012 as to initial increased rating for PTSD is still active.

As the Regional Office schedules Travel Board hearings, a remand is warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing regarding this matter at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


